DETAILED ACTION
Election
Applicants’ election, without traverse, of invention I in their response of January 5, 2021 is acknowledged.  In the interview of January 22, 2021, applicants further elected the protein of SEQ ID NO:  6, which is the variant of SEQ ID NO:  4 consisting of the substitutions: V264A, D484N, and Q547K.  The elected invention is directed to the protein of SEQ ID NO:  6, which is the variant of SEQ ID NO:  4 consisting of the substitutions: V264A, D484N, and Q547K, said variant capable of removing the A1/B1/B29 tri-phenyl acetate protecting groups from insulin to produce free insulin.
The restriction requirement is deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-6 were filed August 17, 2020.  With the filing of January 5, 2021, claims 5-6 have been cancelled, claims 1 and 3-4 have been amended, and no claims have been added.  Claims 1-4 were pending.  With the filing of February 22, 2021, no claims have been cancelled, claim 1 has been amended, and not claims have been added.  Claims 1-4 are pending.  Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1 and 3-4, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is May 7, 2015, the filing date of 62/158,118.  This effective filing date is based on the assumption that SEQ ID NO:  5 and 6 on pages 43-441 of said provisional application are identical to SEQ ID NO:  5 and 6 herein. 

AIA -First Inventor to File Status
Based on the effective filing date of May 7, 2015 the present application is being examined under the AIA , first to file provisions.
Information Disclosure Statement
It is noted that applicants have submitted very large Information Disclosure Statements (IDSs) with their application.  These bring the number of cited references to about 200 items.  Because of the size, the IDSs are not helpful, as their effect is to obscure any important information that may be contained therein.   Applicants are advised that the Office has limited time in which to consider IDS submissions, and, consequently, the IDSs have been considered only as far as the titles presented therein.  The initials of the examiner placed below the citations on the PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner only to the extent noted above.
Applicants are requested to point out which references are most pertinent to the patentability of the instant claims and to the point of novelty as well as identify the pages, columns, lines, and figures of said references that are most relevant.  This request is not a formal request for information under 37 CFR 1.105, but an informal request to help expedite prosecution, focus the examiner's attention on the substantive issues in this case, and ensure the validity and therefore the value of any patent that might issue from the instant application.  Applicants’ cooperation with this request would be most appreciated.	
Title-Objections
It is suggested that the title be amended to –VARIANT PENICILLIN-G ACYLASES-.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


For claims 1 and 3-4, the phrase “engineered penicillin G acylase” renders the claim indefinite.  It is unclear whether said phrase means (i) structurally modified compared to a specific naturally occurring ‘parent’ protein, (ii) structurally modified compared to a specific non-naturally occurring ‘parent’ protein, (iii) structurally modified compared to any naturally occurring ‘parent’ protein, or (iv) structurally modified compared to any non-naturally occurring ‘parent’ protein.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase encompasses all of (i)-(iv), i.e. modified compared to any naturally or non-naturally occurring protein.
Claims 3 and 4 are rendered indefinite for improper antecedent usage as follows.
For claims 3 and 4, the phrase “said penicillin G acylase” should be corrected to “said engineered penicillin G acylase”.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a 

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

	Each of the following patents disclose numerous proteins having at least 95% identity with SEQ ID NO:  6 herein:  8247192, 8569013, 9944916, 10400231, 10724025, 10745681, 10781436, and 10865402.  In addition, very many pending, non-issued patent applications of applicants disclose numerous proteins having at least 95% identity with SEQ ID NO:  6 herein.   These patents and applications will be completely evaluated for double patenting upon identification of allowable subject matter herein.
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Behrouzian et al, 2010 (WO2010054319).  Behrouzian teaches an engineered protein having 99.7% identity with SEQ ID NO:  6 herein (SEQ ID NO:  83 therein), said protein having PGA activity.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  Therefore, claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Behrouzian et al, 2010 (WO2010054319). 
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is very often different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	
	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 62/158,118 does not have a sequence listing.